DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C $ 112, 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 112
Previous Claim Rejections - 35 USC § 112 to Claim 8 is withdrawn in view of Applicant’s Amendment filed on 04/15/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, recites the limitation “the user interface" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Since claims 2 and 3 are dependent on claim 1, they inherit the same problem.


Claim Rejections - 35 USC § 101

Previous Claim Rejections - 35 USC § 101 to Claims 1-3 are withdrawn in view of Applicant’s Amendment filed on 04/15/2021.



 Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (U.S. Patent No. 10,455,096).

Regarding claim 1, Anderson et al. discloses a non-transitory computer-readable medium storing instructions embodying a content request program for causing a terminal to perform a method comprising (see fig. 1; local image sources, 104):
capturing a marker image (see col. 1, lines 64-col. 2, line 11, col. 24, lines 32-36, col. 30, lines 35-47; col. 31, lines 18-30, 51-61; user uses device (104) to capture marker);
receiving individual content identification information, input by a user via the user interface related to content (see col. 30, lines 35-47, col. 31, lines 18-30; the user may choose to include text either superimposed on the image, adjacent to the image, or 
transmitting distribution request information including marker information, extracted from the marker image, and the individual content identification information to a management server that manages a plurality of pieces of content (see col. 30, lines 12-62;Once the user is satisfied with the design, the user's device may send a message to the device of the printing location to print the image/text on the selected edible media); and
receiving content specified by a combination of at least the marker information and the individual content identification information included in the distribution request information, of the plurality of pieces of content, from the management server (see col. 30, lines 28-34, 63-col. 31, line 2; The device at the printing location accepts the order and transmits a message to the device of the user indicating that the order has been accepted).

Regarding claim 2, Anderson et al. discloses everything claimed as applied above (see claim 1).  Anderson et al. discloses acquiring a predetermined code input by a user of the terminal as the individual content identification information (see col. 30, lines 35-47, col. 31, lines 18-30, col. 17, lines 45-52; the user may choose to include text either superimposed on the image, adjacent to the image, or somewhere else on the edible media (or a combination of the aforementioned).  Again, the user may customize the text as he or she sees fit).

claim 3, Anderson et al. discloses everything claimed as applied above (see claim 1).  Anderson et al. discloses acquiring language information regarding selection of a language for reproducing the content as the individual content identification information (see col. 9, lines 36-42, col. 16, lines 63-col. 17, line 7).


Regarding claim 4, Anderson et al. discloses a content management device comprising (central control device, 132):
a content information storage configured to store individual content associated with an individual content ID (see col. 11, lines 56-col. 12, line 17, fig. 2);
a marker information storage configured to store marker information identifying a marker image, the individual content ID, and individual content identification information identifying the individual content in association with one another (see col. 11, lines 56-col. 12, line 17, fig. 2);
a communication interface configured to receive distribution request information from a terminal (see col. 18, lines 46-55);
a processor configured to
extract the marker information regarding the marker image captured by the terminal (see col. 1, lines 64-col. 2, line 11, col. 24, lines 32-36, col. 30, lines 35-47; col. 31, lines 18-30, 51-61; user uses device (104) to capture marker) and the individual content identification information, input by a user via the terminal when included in the distribution request information (see col. 30, lines 35-47, col. 31, lines 18-30; the user may choose to include text either superimposed on the image, adjacent to the image, or 
obtain the individual content ID specified by a combination of at least the marker information and the individual content identification information from the marker information storage unit (see col. 29, lines 5-16, col. 30, lines 35-47); and 
distribute the individual content corresponding to the individual content ID to the terminal via the communication interface (see col. 30, lines 28-34, 63-col. 31, line 2; The device at the printing location accepts the order and transmits a message to the device of the user indicating that the order has been accepted).

Regarding claim 5, Anderson et al. discloses everything claimed as applied above (see claim 4).  Anderson et al. discloses wherein the content information storage unit further stores general-purpose content to be distributed to an unspecified number of users and an general-purpose content ID in association with each other (see col. 16, lines 41-51), 
the marker information storage unit further stores the general-purpose content ID in association with the marker information (see col. 10, lines 7-13),
the processor extracts the general-purpose content ID corresponding to the marker information included in general-purpose distribution request information received by the reception unit, from the marker information storage unit when the individual content identification information is not included in the general-purpose distribution request information received from another terminal (see col. 3, lines 56-63, col. 10, lines 7-13), and 


Regarding claim 8, Anderson et al. discloses everything claimed as applied above (see claim 4).  Anderson et al. discloses wherein the user obtains the individual content identification information as a congratulatory code from a vendor of an item associated with the marker image (see col. 31, lines 62-col. 32, line 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. as applied to claim 5 above, and further in view of Ryu (U.S. Pub. No. 2007/0016846).

Regarding claim 6, Anderson et al. discloses everything claimed as applied above (see claim 5).  However, Anderson et al. is silent as to wherein the marker information storage unit further stores a country code representing a language for reproducing the general-purpose content in association with the marker information, the processor extracts a plurality of general-purpose content IDs corresponding to the marker information, and selects the general-purpose content ID corresponding to the country code from the general-purpose content IDs, and the communication interface distributes the general-purpose content corresponding to the general-purpose content ID, selected from among the general-purpose content IDs, to the terminal.
Ryu discloses wherein the marker information storage unit further stores a country code representing a language for reproducing the general-purpose content in association with the marker information (see paragraph 0029, figs. 2A, 2B), 
the processor extracts a plurality of general-purpose content IDs corresponding to the marker information (see paragraph 0030 and fig. 2B), and 
selects the general-purpose content ID corresponding to the country code from the general-purpose content IDs (see paragraphs 0030-0031 and fig. 2B), and 
the communication interface distributes the general-purpose content corresponding to the general-purpose content ID, selected from among the general-purpose content IDs, to the terminal (see paragraphs 0030, 0039, fig. 3 (S16), fig. 4).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        May 28, 2021.